Los hechos están expresados en la opinión.
El Juez Asociado Se. del Toro,
emitió la opinión de tri- •. banal.
El presente es nn caso sobre administración judicial. Francisca Fortis Estrella presentó nna solicitad jurada en la Corte de Distrito de Ponce, alegando, en resumen, qne te-nía más de sesenta'años de edad y era hija legítima de José Fortis y Josefa Ortiz de la Estrella y Torres; qne sn naci-miento y partida bautismal se inscribieron en la parroquia de Barros qne fné destruida por nn incendio qne redujo a cenizas todo sn archivo; que sn referida madre falleció en Barros el 3 de noviembre de 1894, en cuyo pueblo tuvo su último domicilio y están radicados todos sus bienes, entre los cuales se encuentra nna finca de trescientas cinco cuerdas que se describe y gran número de cabezas -de ganado vacuno y caballar; que todos los bienes están en poder de uno de los herederos, José Ventura Fortis, quien se incautó de ellos y se ha negado a distribuirlos; que antes de su matrimonio su referida madre tuvo dos hijos naturales, reconocidos, llama-dos Petronila y José María Escalera y Estrella, y en su ma-trimonio procreó seis, nombrados Josefa Antonia, Obdulia, *71José Y entura, Manuel, Josefa Petronila y la peticionaria, y que a la feclia del fallecimiento de su referida madre no ex-istía en Barios ningún notario y de las buscas lieclias en los pueblos limítrofes y de las investigaciones practicadas por la peticionaria cree ésta que su repetida madre murió sin liaber otorgado testamento. La solicitud expresa que algu-nos de los hijos murieron, designando con toda precisión quié-nes son sus sucesores actuales, y termina con la súplica de que se nombre un administrador judicial de acuerdo con la sección 26 de la Ley de Procedimientos Legales Especiales y se tomen las demás medidas que fueren procedentes.
El juez ordenó la citación de los herederos para la junta que la ley prescribe y uno de ellos, José Ventura Fortis, se opuso a la administración solicitada, 1°., por no ser cierto que la peticionaria fuera hija legítima; .2°., por no ser cierto que la Señora Estrella fuera dueña al tiempo de su fallecimiento ele los bienes que se indican, cuyos bienes pertenecen al opo-sitor; 3°., por no ser exacto que Antonia Teresa, Obdulia y Petronila sean hijas legítimas de la Señora Estrella, ni Pe-tronila y José M. Escalera hijos naturales de la misma; 4?, por no existir prueba alguna del parentesco de la peticiona-ria “y demás partícipes” con la Señora- Estrella, y 5°., por-que la corte había desestimado por improcedente otra petición de administración de la herencia de la Señora Estrella.
Así las cosas comparecieron ante la corte de distrito la peticionaria y todos los demás interesados por medio de un abogado y el opositor por medio de otro y se practicaron prue-bas con respecto a los hechos alegados en la solicitud.
Las pimebas de la peticionaria consistieron en: 1, la par-tida de la defunción de Josefa Ortiz de la Estrella, ocurrida el 3 de- noviembre de 1894; 2, la del matrimonio de dicha se-ñora con José Fortis, celebrado el 10 de junio de 1846; 3, 4, 5, 6 y 7, las de defunción de José Manuel Fortis, José Fortis Rivera, María del Carmen Fortis Rivera, Petronila For.tis, y José María Escalera y Estrella; 8, un affidavit del cura párroco de "Barros creditivo de que “con motivo de un incen-*72dio ocurrido el 15 de junio de 1875, fué totalmente destruido el archivo de aquella parroquia y, por tanto, completamente destruidos todos los libros de inscripciones de bautismos, no existiendo asiento alguno referente a bautismos anteriores a dicha fecha, y solamente un libro con algunas notas levanta-das mediante investigación hecha por el sacerdote de la pa-rroquia”; 9, nota relativa al bautismo en Barros de Josefa Antonia Fortis, hija legítima de José Fortis y Josefa Ortiz de la Estrella, nacida el 9 de agosto de 1856; 10, partida de bautismo de Petronila María, hija natural de Josefa Ortiz Estrella, nacida en 14 de jnlio de 1839, con una nota de haber sido reconocida por Tomás Escalera “hoy 8 de septiembre de 1861”; 11, nota relativa al bautismo en Barros de Juan José María Ortiz, hijo natural de Josefa Ortiz de.lá Estrella, nacido el 15 de junio de 1841; 12, partida de bautismo de José Manuel Fortis, hijo natural de José Fortis y Josefa Ortiz de la Estrella, nacido el 15 de abril de 1844; 13, partida de bau-tismo de José Ventura Fortis (el opositor), hijo'natural de José Fortis y Josefa Estrella, nacido el 29 de septiembre de 1845; 14, nota referente al bautismo en Barros de Josefa Petronila Fortis, hija legítima de José Fortis y Josefa Ortiz de la Estrella, nacida el 29 de enero de 1855; 15, copia de una escritura otorgada en 1888 por los herederos y legatarios de Don J. fe. Arroyo en la cual existe cierta constancia relativa a una finca de 305 cuerdas vendida por Arroyo a la Señora Estrella; 16, certificación del secretario del municipio de Ba-rros relativa al hecho de figurar la Señora Estrella como con-tribuyente por doscientas cuerdas de terreno desde 1862 hasta 1899, figurando a partir de 1899 como contribuyente por el mismo terreno José Ventura Fortis; 17, varios recibos de ■contribución; 18, declaración de Petronila Escalera, quien, ■entre otras cosas, dijo: “que conoce a Francisca Fortis Es-trella (la promovente) y es su hermana, la que es hija legí-tima de Don José Fortis y de su madre Josefa Ortiz Estrella; que la declarante es hija natural reconocida.” * * * “Que cuando nació Francisca, ella era pequeña, tenía como siete *73años, no puede recordar la fe&ha en que nació, pero sabe que es su hermana;- la declarante en esa fecha vivía con su padre ; que en esa época el marido de su madre estaba en la isla y ella lo veía, lo que sí parece que estuvo que estar de incóg-nito porque lo querían meter en lá eércel”; 19, declaración de Josefa Antonia Fortis, quien, entre otros particulares, de-puso: “que tiene 56 años de edad y es hija legítima de José Fortis y de Josefa Ortiz de la Estrella y Torres. Que conoce a Francisca Fortis Estrella (la promovente) porque es su hermana. Que su madre tuvo diez hijos: los primeros Pe-tronila y José María Escalera, después José Manuel, José Ventura, José Isaías, que murió, Francisca, Petronila y la declarante, gemelas, Pepe que murió de diez años y la última Obdulia”; 20, declaración de Domingo Fortis, hijo de José Manuel y nieto de la Señora Estrella quien dice que es sobrino de Francisca Fortis, la promoyente, y 21, declaración de Ne-mesio Melénclez, viudo de María Fortis, hija de José Manuel, quien depuso con respecto a los bienes de la herencia de la Señora Estrella. La relación de la prueba de la promovente termina con la siguiente constancia: “El opositor José Ven-tura Fortis fué citado oficialmente por la peticionaria para que compareciera a .declarar y no lo hizo.”
La prueba del opositor consistió en el récord del pleito sobre desahucio seguido por Carmen, Isabel, Josefa y Pedro Arroyo contra José Ventura Fortis. Los demandantes tra-taron de lanzar fuera de una finca de 305 cuerdas, 200 de las cuales estaban situadas en el barrio de Botijas ele Barros, al demandado. Este contestó “que por sí y sus causantes hace más de 40 años que viene poseyendo y disfrutando la referida finca, como único y legítimo dueño, sin que jamás haya sido perturbado ni interrumpida la posesión.” Y la corte, el 3 de octubre de 1907, declaró sin lugar la demanda con las cos-tas a los demandantes. En dicho pleito se introdujeron como pruebas la partida de defunción de José Sabino Arroyo, co-pia del testamento del mismo, la partida de defunción de Josefa Ortiz Estrella, un expediente posesorio instado por Pe-*74tronila Fortis Estrella, hermana del demandado, y copia de la escritura de protocolización de la partición de'la herencia de José Sabino Arroyo. El opositor presentó además varios recibos de contribución expedidos a su nombre a contar desde el año de 1901, y un expediente del cual resulta que en 15 de agosto de 1895 el procurador G-authier, a nombre de Petro-nila Fortis, pidió la declaratoria de herederos de la Señora Estrella a favor de sus hijos Petronila María Escalera, Juan José María, José Manuel, José Ventura y Josefa Petronila. El juez decidió que observándose el cambio de nombre en una heredera, su partida debía corregirse por separado. El pro-curador alegó que la partida de Juana Fortis había sido des-truida por un incendio que destruyó el archivo parroquial de Barranquitas. Y el Fiscal, en 27 de agosto de 1896, informó que se trataba de una declaratoria de herederos y eran de-ficientes y contradictorias las certificaciones presentadas ‘ ‘e inútiles las de los folios 10, 12 y 14, dándose además la cir-cunstancia de que según se hace constar en la del folio 3 la Señora Josefa Fortis Estrella siendo casada con Don José Fortis, cuyo domicilio se ignora, tuvo con él durante su pre-sencia en esta isla tres hijos y después de su ausencia cua-tro lo que hace necesario que se aclare la duda que sobreviene de si estos últimos no siendo ni legítimos ni naturales, no ten-drán derechos hereditarios abintestato y sí sólo los que con-cedían los artículos 139 y 140 del Código Civil. Todo ello precisa que se determine previamente de modo concreto y ter-minante ad-perpetuam resuelto lo cual, podría luego instarse la declaratoria de herederos que se pretende.” Nada más contiene el expediente.
Tales fueron, en resumen, las alegaciones y las pruebas en este caso, y, con ellos como base, la Corte de Distrito de Ponce, el 1 de marzo de 1916, declaró sin lugar en todas sus partes la solicitud de administración judicial, porque a su juicio no se probó satisfactoriamente que la promovente fuera hija legítima de José Fortis y Josefa Ortiz Estrella. La *75promoveute entonces interpuso ei presente recurso de ape-lación.
Alega la apelante que la corte sentenciadora interpretó indebidamente el artículo 23 de la Ley de Procedimientos Le-gales Especiales, abusó de su discreción al armonizar la prueba y erró ai no estimar satisfactoriamente probado que la pro-movente era bija legítima de la Señora Estrella. Y sostiene el apelado que no habiendo la promoveute demostrado que fuera declarada heredera de la Señora Estrella, no podía aún solicitar la administración judicial de su herencia, de acuerdó con la jurisprudencia sentada por esta Corte Suprema en el caso de Sabater v. Escudero, y que si se entra en el examen de las pruebas, es lo cierto que la promovente no demostró su alegada condición de hija legítima.
En el caso de Sabater v. Escudero, invocado por la parte apelada, este tribunal se expresó así:
“La petición, de Carlos Sabater no se ajusta al precepto del ar-tículo 23 de la Ley de Procedimientos Legales Especiales que de-jamos transcrito, pues no es una petición según exige dicho artículo debidamente justificada en que se demuestren los hechos necesarios para obtener el fin pretendido. No se justifica el fallecimiento de Juanita. Sabater ni que el peticionario y los siete hermanos que enu-mera y el viudo José Escudero sean legítimos herederos de la misma.
“La declaratoria de herederos en caso de sucesión, intestada debe obtenerse en la corte de distrito competente con sujeción a las for-malidades que previene el Capítulo III del Título I de dicha ley. Cuando se acude a la Ley de Procedimientos Legales Especiales para instar la administración judicial, debe irse con un derecho claro res-pecto a la personalidad del peticionario, porque esos procedimientos no tienen por objeto la declaración de derechos, sino únicamente en vista de un derecho claro y reconocido, el obtener la administración judicial de los bienes de la persona que tiene derecho a heredar. Puente v. Puente, 16 D. P. R. 582, y Rivera v. Cámara, 17 D. P. R. 528.” Sabater v. Escudero, 23 D. P. R. 854, 858.
Como puede verse, se deduce de la opinión de esta corte su criterio de que en los casos de sucesiones intestadas debe acudirse a la corte de justicia competente a los efectos de *76obtener la declaratoria de herederos por los trámites fijados en la ley. Ese es el procedimiento lógico. Siguiéndolo se cumple estrictamente con la ley y se evitan dificultades en el futuro. Pero esto no quiere decir que instada una administra1 ción judicial sin haberse obtenido previamente la declaratoria de herederos, aquél procedimiento adolezca de vicio de nulidad, por incumplimiento de dicho requisito, cuando concurren las circunstancias del presente caso, las que no concurrieron en el ya citado de Sabater v. Escudero, como tampoco en los de Puente v. Puente y Rivera v. Cámara. En la solicitud se alegó que la peticionaria era hija legítima de la Señora Estrella. Uno de los herederos impugnó ese hecho. Los demás lo acep-taron. Se permitió a la peticionaria presentar su prueba y al opositor la suya, sin que nadie objetara al procedimiento seguido. Bajo tales circunstancias, sería injusto en verdad devolver este caso a la corte de distrito para, variando sim-plemente el título, de hecho volver a repetir lo mismo que ya se llevó a efecto en la corte y que fue por ella' considerado y resuelto con jurisdicción no discutida sobre la materia y so-bre las personas. Como precedentes para la actitud que asu-mimos, citaremos los casos de Morales et al. v. Landrau et al., 15 D. P. R. 782, 796, y Soriano et al. v. Rexach et al, 23 D. P. R. 573, 583.
Examinemos la prueba. Sostiene la parte apelada que siendo el nacimiento de una persona uno de los actos que de-ben hacerse constar en el registro civil, para probarlo la pe-ticionaria debió haber presentado la necesaria certificación expedida por el encargado de dicho registro. •
En efecto el artículo 320 del Código Civil Revisado ex-presa que las actas del registro serán la prueba del estado civil, pero también expresa que esa prueba podrá ser suplida por otras en el caso de que no hayan existido aquéllas, o hu-biesen desaparecido los libros del registro, o cuando ante los tribunales se suscite una contienda. Y en el presente caso concurre la primera de las excepciones, ya que surge con toda claridad de la solicitud jurada y de la prueba practicada que *77la peticionaria nació cuando aún no se había instaurado en Puerto Rico el registro civil.
La partida de bautismo no pudo presentarse por haber un incendio destruido el archivo en que se alega que existía y hubo necesidad de recurrir entonces a la prueba*testifical. Tal vez pudo ser ésta más clara, más precisa, pero tal como es nos pa-rece suficiente.
Sólo el hermano a quien se imputa el hecho de haberse quedado con todos los bienes de la herencia, niega que la pe-ticionaria sea hija legítima de la Señora Estrella. Y ese her-mano llamado a declarar ante la corte a instancias de la pe-ticionaria, no concurre. Todos los demás herederos aceptan la condición de la peticionaria y ya hemos visto cómo dos de sus hermanas, una natural y otra legítima, expresamente declararon que la peticionaria es hija legítima de José For-tis y de su esposa Josefa Estrella.
La prueba del demandado nada demuestra en concreto. Se limita a presentar ciertos hechos demostrativos de que existió algo anormal en el matrimonio Fortis-Estrella y que de antiguo han habido dificultades para el arreglo de la he-rencia ele la Señora Estrella. Esta tuvo antes de su matri-monio dos hijos naturales. Luego se unió, primero ilegíti-mamente y legítimamente después, a José Fortis y procreó con él, en la unión ilegítima, dos hijos, uno de los cuales es el opositor, que quedó legitimado por el subsiguiente matri-monio de sus padres, y. en la legítima, varios hijos más entre los cuales se encuentra la peticionaria.
El fiscal en el informe emitido en el expediente sobre de-claratoria de herederos presentado como prueba por el opo-sitor, insinúa el hecho de que Fortis estuvo ausente y el de que durante esa ausencia su mujer tuvo varios hijos. Esa insinuación no basta. Además, la situación anormal quedó explicada por Petronila Escalera quien en su declaración dijo que si bien Fortis se ocultaba porque lo querían meter en la cárcel, es lo cierto que estuvo siempre cerca de su esposa y que en la fecha del nacimiento de la promovente vivía con ella.
*78Por virtud de todo lo expuesto, opinamos que debe revo-carse la sentencia recurrida y devolverse el caso a la corte de su origen para ulteriores procedimientos no inconsisten-tes con esta opinión.

Revocada la sentencia apelada y de-vuelto él caso a la corte de su origen para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, y Hutchison.
El Juez Asociado Sr. Aldrey disintió.